Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2006

Suriani v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2205




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Suriani v. Atty Gen USA" (2006). 2006 Decisions. Paper 873.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/873


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-2205




                                FARELLY SURIANI,

                                                             Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                                                             Respondent


                     On Petition for Review of a decision and order
                         of the Board of Immigration Appeals
                                (BIA No. A79-331-398)


                      Submitted under Third Circuit LAR 34.1(a)
                                   June 12, 2006

           BEFORE: FISHER, GREENBERG, and LOURIE*, Circuit Judges

                                (Filed: June 20, 2006)


                             OPINION OF THE COURT


GREENBERG, Circuit Judge.




*Honorable Alan D. Lourie, Judge of the United States Court of Appeals for the Federal
 Circuit, sitting by designation.

       This matter comes on before this court on Farelly Suriani’s petition for review of a

decision and order of the Board of Immigration Appeals which affirmed without opinion

a decision and order of an immigration judge denying Suriani’s application for asylum,

withholding of removal, and withholding of removal under the Convention Against

Torture. In addition, the IJ, and thus the BIA, declared Suriani permanently ineligible for

benefits under the Immigration and Nationality Act in accordance with section 208(d)(6)

of the INA, 8 U.S.C. § 1158(d)(6), and 8 C.F.R. §§ 208.20 and 208.3(c)(5). Finally, the

IJ and the BIA ordered Suriani and her husband, who has a derivative claim for relief,

removed to Indonesia.

       In this case the BIA had jurisdiction under 8 C.F.R. § 1003.1(b)(a), and we have

jurisdiction under 8 U.S.C. §§ 1252(a)(1) and (b)(1). See Abdulrahman v. Ashcroft, 330
F.3d 587, 591 (3d Cir. 2003). Inasmuch as the BIA affirmed the IJ’s decision and order

without opinion, effectively we are reviewing the order of the IJ. See Zhang v. Gonzales,

405 F.3d 150, 155 (3d Cir. 2005). Of course, we are obliged to accept the IJ’s findings of

fact “unless any reasonable adjudicator would be compelled to conclude to the contrary.”

8 U.S.C. § 1252(b)(4)(B).

       Suriani has summarized her argument as follows:

       The IJ and the BIA erred by denying Petitioner asylum insofar as Petitioner
       has satisfied the burden of proof, per 8 C.F.R. § 208.13(a)(b), by presenting
       evidence in the form of testimony and documentation establishing her well-
       founded fear of persecution based upon both her Chinese ethnicity and her

                                             2
Christian religion, INS v. Cardoza-Fonseca, 480 U.S. 421 (1987). In order
to satisfy her burden, it was required that Petitioner demonstrate that there
was a reasonable possibility of persecution should she return to Indonesia,
which could be satisfied by credible subjective evidence. See Dolores v.
INS, 772 F.2d 223 (6th Cir. 1985). Petitioner also documented the
objective basis for her fear of persecution by presenting country condition
reports concerning the historic persecution of the Chinese Christian
minority in Indonesia. Petitioner’s br. at 6 (internal quotation marks
omitted).

 After our review of this matter we have concluded that the Attorney General
correctly states the case when he explains:

       Like multitudes of Indonesian natives living here illegally, petitioner
does not wish to return to a country filled with civil strife; however, Ms.
Suriani has presented no evidence that distinguishes her situation from that
of other unsuccessful asylum seekers. Respondent’s br. at 16.

The petition for review will be denied.




                                      3